IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                  IN RE INTEREST OF ATTICUS B.


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                IN RE INTEREST OF ATTICUS B., A CHILD UNDER 18 YEARS OF AGE.

                                 STATE OF NEBRASKA, APPELLEE,
                                                V.

                                     DEIONTE B., APPELLANT.


                             Filed October 1, 2019.    No. A-19-159.


       Appeal from the Separate Juvenile Court of Douglas County: DOUGLAS F. JOHNSON, Judge.
Affirmed.
       Thomas C. Riley, Douglas County Public Defender, and Timothy F. Shanahan for
appellant.
       Donald W. Kleine, Douglas County Attorney, Anthony M. Hernandez, and Teryn Blessin,
Senior Certifed Law Student, for appellee.


       MOORE, Chief Judge, and PIRTLE and WELCH, Judges.
       PIRTLE, Judge.
                                        INTRODUCTION
        Deionte B. appeals from an order of the Douglas County Separate Juvenile Court
terminating his parental rights to Atticus B., his minor child. Deionte argues that the court lacked
clear and convincing evidence that termination of his parental rights was in the best interests of
the minor child. For the reasons that follow, we affirm.




                                               -1-
                                          BACKGROUND
         Atticus, born in February 2017, first came to the attention of the Nebraska Department of
Health and Human Services (DHHS) in July 2017. A report was accepted for assessment by the
Child Abuse and Neglect Hotline whereby the caller indicated the home of Deionte and Shyanna
E., the natural mother of Atticus, did not have a stove or a refrigerator. The caller noted that Atticus
was not bathed often and frequently was dressed only in a diaper. The caller also expressed concern
that Deionte and Shyanna both used and sold drugs in the home, including methamphetamine. In
August 2017 the family was referred to Nebraska Families Collaborative (now known as
PromiseShip) and assigned to Melanie Nicely, a Family Permanency Specialist (FPS). At the time,
a safety plan was in place due to concerns surrounding Shyanna’s positive test for
methamphetamines, Deionte’s admitted marijuana use, and reports that Deionte and Shyanna had
ongoing incidents of domestic violence between the two of them in the home. The safety plan
provided Atticus with an informal living arrangement with foster parents Trisha Meehan and Liam
Meehan, supervised visits for both Shyanna and Deionte, and other drug-related evaluations for
Shyanna.
         On September 7, 2017, Nicely visited Shyanna and Deionte in their home and spoke to the
two regarding a domestic dispute that had occurred 2 days prior. Shyanna previously alleged that
Deionte had beaten her with an electrical cord, however, both she and Deionte were silent about
the incident throughout Nicely’s visit. Nicely acknowledged in a sworn affidavit, that despite her
referrals for peer-to-peer support and other services, Shyanna and Deionte failed to mitigate
“safety threats related to substance abuse, mental health and domestic violence” throughout her
assignment to their case.
         On September 28, 2017, the State filed a supplemental petition against Deionte to
adjudicate Atticus pursuant to Neb. Rev. Stat. § 43-247(3)(a) (Reissue 2016), alleging that Atticus
lacked proper parental care by reason of the fault or habits of Deionte, specifically alleging:
                A. Deionte’s use of alcohol and/or drugs places Atticus at risk for harm.
                B. Deionte and Shyanna engage in domestic violence.
                C. Despite services being offered to Deionte to reunify with Atticus, he failed to
         consistently engage in said services.
                D. Deionte failed to consistently visit Atticus while he was in temporary foster care.
                E. The foregoing reasons place Atticus at risk for harm.

The State also filed an ex parte order for immediate temporary custody requesting that Atticus be
placed in the temporary custody of DHHS due to health and safety concerns if he remained in the
home of Shyanna and Deionte at that time. The motion was granted and Atticus was placed in
temporary custody of DHHS, continuing to live in the home of the Meehans.
        On October 5, 2017, at the first appearance and protective custody hearing as to the
supplemental petition, Deionte entered a denial of the allegations contained therein, and the
continued protective custody of Atticus went unopposed. The court found that due to exigent
circumstances, including substance abuse, alleged domestic violence, and the facts set forth in
Nicely’s affidavit, “it would be contrary to the health and safety of the minor child to be returned




                                                 -2-
home at this time.” It was ordered that Atticus should remain in the temporary custody of DHHS
and the matter was set for a pretrial hearing.
         On May 4, 2018, the State amended the supplemental petition, additionally seeking the
termination of Deionte’s parental rights under Neb. Rev. Stat § 43-292(1), (2), and (9) (Reissue
2016). The State further alleged that under Neb. Rev. Stat. § 43-283.01 (Reissue 2016), reasonable
efforts to preserve and reunify the family were not required due to aggravated circumstances
including, but not limited to, abandonment, torture, chronic abuse, or sexual abuse.
         After several hearings and continuances, the matter concerning the adjudication of Atticus
and termination of parental rights of Deionte was heard on November 20, 2018, and January 17,
2019.
         At trial, Shyanna testified that she was in a romantic relationship with Deionte from May
2016 until approximately October 2017 and that the two lived together throughout most of that
time. She testified that she and Deionte would use marijuana “as often as [they] could,” around
once or twice a day, and occasionally used cocaine. She testified that Deionte would drink alcohol
“[t]hree or four times a week” and “would get so drunk he would throw up.” Shyanna testified that
Deionte was not employed until Atticus was a month old and that his employment only lasted
around 2 or 3 months. Deionte would supplement his income by donating plasma twice a week.
She noted that until near the end of their relationship Deionte would spend his money on video
games and alcohol rather than help provide for Atticus. Deionte spent most of his time playing
Xbox, often 12-16 hours per day.
         Shyanna testified that she was concerned with Deionte’s ability to parent a child because
of his lack of income, aggression, and unstable emotions. She went on to discuss several incidents
where she and Deionte would get into an argument and he would become physical, at one point
shoving Shyanna onto Atticus’ bassinet with him still inside, and hitting her on the jaw to the point
where she was unable to open her jaw for a month.
         Shyanna testified that throughout their relationship, Deionte attempted suicide on several
occasions. Deionte told Shyanna about previous attempts and, on occasion, would leave behind
notes before leaving the house for hours. Shyanna noted that Deionte never sought any type of
counseling or other services to address his issues with alcohol, anger management, or domestic
violence during their relationship. Furthermore, Deionte provided little to no help with the
parenting of Atticus, leaving Shyanna to care for him. On one occasion, Deionte left for work,
forgetting Atticus was still at home alone.
         In the time that Shyanna and Deionte lived together, Deionte invited several other people
to live with them, who often would use alcohol and drugs in the home. Shyanna testified that she
was concerned about the criminal history of these people and would not have allowed them to
move in had it been her choice. She testified that the two bedroom house was not big enough for
her, Deionte, Atticus, and the six others Deionte had invited to live with them.
         In terms of financial support, Shyanna testified that Deionte had two jobs during their
relationship, where he was only employed 2 to 3 months making minimum wage. Deionte set aside
$600 for a house deposit, but only about $500 of that was left after Deionte spent a portion of the
money on alcohol. Other than the deposit, Deionte contributed approximately $100 per month




                                                -3-
toward rent costs of $650 per month plus utilities. Deionte would not contribute to the purchase of
food, diapers, or clothing for Atticus.
         On cross-examination, Shyanna explained that the only financial assistance she and
Deionte received was from one of Deionte’s friends, Bob Cocanougher. Cocanougher would pay
most of their rent each month, besides the $100 Deionte contributed, if he had it. She further
testified that in the total time she and Deionte were living together, the police were called roughly
eight or nine times as a result of disputes between the two.
         At one point Shyanna reached out to Heartland Family Services for assistance regarding
their rehousing program, but Child Protective Services got involved and Atticus became a ward of
the State. At that time, Shyanna ended her relationship with Deionte and moved out of the home
they shared.
         Shyanna testified that she previously had a protection order for her and Atticus against
Deionte, but she dropped it because she felt bad that Deionte had nowhere to go and was sleeping
outside. The order was in place for 1 month. Shyanna testified that despite Deionte shoving her
into a wall when she was 6 months pregnant, she did not call the police because she was afraid.
She “had the ideal picture of mom, dad, and child in one home.” Shyanna testified that she never
pursued charges against Deionte for the incidents of domestic violence because she likely would
have been charged as well.
         In regard to visitation, Shyanna testified that she set up her own visits, but Deionte would
often attend because he lived in the same home as Shyanna, where the visits took place. On
redirect, Shyanna testified that she told Deionte to set up his own visits “several times” but he
would respond that he did not have the time or would rather just do them with her.
         Tanya Baker, a Family Partner with Owens and Associates, testified that she conducts
supervised visits with families and receives referrals through PromiseShip. She testified that her
duties are to observe and objectively document the visits between parents and their children. Baker
received a referral for Deionte in August 2018, which included information from PromiseShip
related to their concerns with Deionte and the frequency and duration of his visits. Between the
time of referral and trial, Deionte received one, 2-hour visitation per week.
         Baker testified that she gives instructions to parents to bring supplies to visits, such as food,
diapers, and wipes, when necessary. Deionte, despite being reminded, did not bring supplies with
him to visits until October, approximately 2 months after his visits began. Baker did testify that
she never observed any issues at Deionte’s visits and he and Atticus appeared bonded. She also
testified that Deionte never specifically requested an increase in visits.
         Baker testified that Deionte was available for all but one of his visits, to which Deionte
indicated to her that his alarms did not go off and he did not receive notifications when Baker
attempted to reach him via phone. On two other occasions, Deionte’s visits were shortened because
he had scheduled a job interview and doctor’s appointment during the visitation time. Deionte’s
visits were always scheduled at the same time, from 9:30 to 11:30 a.m.
         On cross-examination, Baker testified that Deionte mentioned to her that he would like
more visits on multiple occasions, but that his case manager would be the appropriate person to
handle that request.




                                                  -4-
         Trisha Meehan, Atticus’ foster mother, testified that Atticus first came to live with her and
her husband, Liam, on August 7, 2017, and became a ward of the State in late September of that
year. She testified that she was only contacted by Deionte regarding Atticus on two occasions
between September and December 2017. On one occasion, Deionte reached out to arrange a visit
with Atticus on the day he was placed with the Meehans. On the other occasion, Deionte requested
Trisha send him photos of Atticus. Between December 2017 and May 2018, Trisha had four total
text message conversations with Deionte regarding Atticus.
         In April, Trisha reached out to Deionte regarding Atticus’ feeding schedule and other needs
in preparation for visits that were to begin soon. Later that month, Trisha again texted Deionte to
clarify Atticus’ feeding schedule, but she had no future conversations with Deionte via phone or
in-person after that. Aside from a “Pack ’n Play” and a small package of diapers, Trisha did not
receive anything from Deionte for the support of Atticus while he was in her care, nor did she
prepare him for any visits with Deionte. From May 2018 to the point of trial in November, Trisha
had no direct contact with Deionte regarding anything to do with Atticus.
         Trisha testified that, while in her care, she brought Atticus to 55 to 60 medical appointments
in the 15-month span prior to trial. Trisha testified at length regarding Atticus’ medical conditions
including gross motor delays, torticollis, issues with eating, and frequent ear infections. Atticus
also required a number of physical therapy appointments. Trisha received special training for
Atticus’ needs, including direction regarding the helmet Atticus was required to wear 22 hours per
day, and at-home physical therapy exercises. Despite efforts to reach out to Deionte regarding
upcoming medical appointments, and the fact that Deionte’s phone number was on file with the
doctor’s office, Deionte showed up to just one of Atticus’ appointments throughout that time.
While there, Deionte “sat out in the hallway, and was on his phone during the appointment.” Trisha
went on to testify that since she and her husband have been taking care of Atticus he has caught
up in terms of gross motor skills and an Early Development Network evaluation in February 2017
revealed no further needs for Atticus.
         On cross-examination, Trisha testified that Deionte would have been aware of Atticus’
medical appointments because a followup was scheduled at the first appointment he attended, his
permission was required for the two ear tube surgeries, and his phone number was set up to receive
text alerts for upcoming appointments or when prescriptions were ordered from the pharmacy.
Trisha was unable to personally testify as to whether Deionte received actual notice of the
appointments via that phone number because it was formerly shared with Shyanna. She also
testified that at the initial physical therapy appointment, which Deionte attended, he would have
been able to hear discussions from within the room from where he was situated in the hallway.
         Nicely, the first FPS with PromiseShip assigned to Atticus’ case, testified that her role was
to provide ongoing case management, refer for services, assess ongoing safety and risk factors,
assess strengths and needs, and build support and services around those needs for the families she
was assigned to. She testified that she spoke with the initial assessment team from DHHS, both
Deionte and Shyanna, and Atticus’ foster parents. She also reviewed the intakes that were reported
to the Child Abuse and Neglect Hotline.
         Nicely testified that in-person contacts with Deionte were cancelled “at least once a month”
while she was the FPS. She testified that she had multiple discussions with Deionte regarding



                                                 -5-
services for domestic violence, in order to address any safety threats and reunify the family, but
Deionte did not show willingness to participate. Instead, Deionte would say that “he didn’t know
if it was needed, or he didn’t know if he wanted to participate.” Nicely also testified that she would
have discussed concerns regarding Deionte’s drug and alcohol use with him. She testified that
these concerns impose a risk of harm that Atticus might be neglected or physically harmed while
in the home.
         Nicely testified that during her walk-through of Deionte’s home, which was required to
approve visits in the home, “[t]here were piles of garbage on the back porch, there were no working
smoke detectors, [and] there were empty alcohol bottles” that had not been thrown away. Deionte
also did not provide information about other individuals living in the home, which was required
before home visits could be approved. While Nicely was the FPS on the case, from August to
October 2017, she “formed the opinion that the home was not suitable at that point for visits.” She
testified that Deionte had not done anything proactive, despite numerous referrals, that would have
made it more likely for Atticus to be removed from foster care and placed back in the home. Nicely
further testified that Deionte was not consistently participating in urinalysis, nor consistently
attending visits with Atticus.
         On cross-examination, Nicely testified that while assigned to the case, she only conducted
one walk-through of the home, in October 2017. She testified that Deionte told her he was working
at Little Caesars at the time, but did not provide written verification. While Nicely made
recommendations to Deionte for courses, she did not make a specific referral for any domestic
violence courses.
         On the second day of proceedings, the State called the remaining four PromiseShip family
permanency specialists that were assigned to Atticus’ case between August 2017 and the time of
trial. Each of the specialists testified that communication with Deionte was often difficult. Despite
numerous attempts to suggest services to alleviate concerns, and facilitate reunification, Deionte
refused to participate and would respond that he did not require the services. While there was some
testimony that Deionte had brought supplies for Atticus and the two appeared bonded at times, the
overwhelming testimony indicated a lack of motivation by Deionte to take proactive steps to
facilitate reunification with his child. A number of walk-throughs of Deionte’s home revealed it to
be disorganized, cluttered with empty alcohol bottles and cigarettes, and overall not in a condition
that would be approved for home visits with Atticus. The specialists testified that no progress had
been made toward the goal of reunification with Atticus and they would be unable to recommend
such.
         The State’s final witness, Caitlin Anderson, who was the FPS assigned to the case from
June to November 2018, testified that it was her professional opinion that Deionte’s parental rights
should be terminated and Atticus should be placed for adoption. Her opinion was based on
consideration of factors including the services offered and participation in such, the time the child
has spent in alternative care, visitation with the child, appropriate housing, stability in employment,
conversations with her supervisor and other family permanency specialists who worked on the
case, and meetings with Deionte. Anderson testified that she believed it was in Atticus’ best
interests that Deionte’s parental rights be terminated “because he does not deserve to linger in
foster care as Deionte has not completed services” and has not addressed other safety concerns.



                                                 -6-
Anderson testified that during her time as FPS, Deionte made no progress toward reunification
with Atticus.
        At the conclusion of the case-in-chief, counsel for Deionte made a motion to dismiss and
a motion for directed verdict based on the State’s failure to prove a prima facie case. The juvenile
court denied both motions, based on its inability to review the exhibits in evidence at that time.
After a brief recess, counsel for Deionte introduced a letter from Cocanougher, which indicated
that despite the fact Cocanougher would sometimes loan money to Deionte for rent, that money
was always paid back on time. With that, Deionte rested his case.
        In closing argument, the State argued that Deionte has continuously and repeatedly refused
to provide care and support to Atticus and allowed him to remain in foster care without addressing
the concerns that placed him there. The State’s position is that Atticus has lingered in foster care
long enough and that Deionte’s parental rights should be terminated in order to facilitate adoption.
Counsel for DHHS added that abandonment of the child was applicable to this case.
        Counsel for Deionte argued that the evidence showed Deionte brought supplies to visits on
a number of occasions, that he requested more visits, that Deionte’s lack of reception to services
may have been due to uncertainty of whether he was actually Atticus’ father, and ultimately asked
that the court allow Deionte to go through a rehabilitation plan instead of terminating his parental
rights. Counsel renewed his motion to dismiss.
        On January 17, 2019, the court entered an order finding that the State had proven
§ 43-292(1), (2), and (9) by clear and convincing evidence and that termination of Deionte’s
parental rights was in the best interests of the minor child.
                                  ASSIGNMENTS OF ERROR
       On appeal, Deionte assigns that the juvenile court erred in finding sufficient evidence that
termination of his parental rights was in the best interests of the minor child.
                                    STANDARD OF REVIEW
       An appellate court reviews juvenile cases de novo on the record and must reach its
conclusions independent of the juvenile court’s findings. In re Interest of Ryder J., 283 Neb. 318,
809 N.W.2d 255 (2012). When the evidence is in conflict, however, an appellate court may give
weight to the fact that the lower court observed the witnesses and accepted one version of the facts
over the other. Id.
                                            ANALYSIS
        Deionte’s only assignment of error is that the juvenile court erred in finding that there was
sufficient evidence to determine that termination of his parental rights was in the best interests of
the minor child. We disagree. Section 43-292 provides that a court
        may terminate all parental rights between the parents or the mother of a juvenile born out
        of wedlock and such juvenile when the court finds such action to be in the best interests of
        the juvenile and it appears by the evidence that one or more of the following conditions
        exist[.]




                                                -7-
(Emphasis supplied.) The statute then goes on to list 11 statutory bases for termination. While
Deionte technically did not raise the insufficiency of the evidence on the initial statutory bases
alleged in the State’s amended supplemental petition and termination of parental rights, based on
our de novo review in juvenile cases, we nevertheless will briefly address the statutory basis for
termination, followed by the best interests analysis.
Statutory Grounds for Termination.
         As mentioned, § 43-292 provides the statutory bases for the termination of parental rights.
Any one of the 11 separate conditions under § 43-292 may serve as the basis for the termination
of parental rights when coupled with evidence that termination is in the best interests of the child.
In re Interest of Sir Messiah T. et al., 279 Neb. 900, 782 N.W.2d 320 (2010). Under § 43-292(2),
grounds for termination exist if the parent “ha[s] substantially and continuously or repeatedly
neglected and refused to give the juvenile or a sibling of the juvenile necessary parental care and
protection. . . .”
         In the present case, the evidence establishes that § 43-292(2) was met and the juvenile court
did not err in determining such. Shyanna testified that throughout her relationship with Deionte
she was the primary caregiver to Atticus and that Deionte showed very little interest in caring for
their son. Regarding his support of Atticus, Shyanna testified that Deionte “didn’t get up in the
middle of the night. He didn’t feed him, change him, watch him. I mean he provided so little he
even forgot him at the home one day.” Apparently, one time Deionte left for work and 45 minutes
later text messaged a friend of Shyanna that he forgot Atticus at the home and asked that the friend
go get him.
         Further, Deionte provided very little financial assistance or other support for Atticus,
spending most of the money he had on cigarettes, video games, alcohol, and marijuana. While
there is testimony that Deionte occasionally brought diapers and wipes for Atticus on his visits at
the daycare, the overwhelming amount of testimony establishes that Deionte provided very little
in terms of clothing, toys, food, or other supplies necessary for the care and support of Atticus both
while living with him, and when Atticus remained in foster care.
         Of the 17 months Shyanna and Deionte were together, Deionte had a part-time job for
about 2 or 3 months. Deionte was more focused on playing video games, often 12-16 hours a day,
than on being a father.
         After Atticus was taken into foster care and became a ward of the State, Deionte showed
little interest in taking affirmative steps to achieve the goal of reunification with Atticus. While
the evidence suggests that Deionte occasionally asked Trisha for pictures of his son, and attended
some scheduled visits, he did not take any steps to address the concerns that resulted in Atticus
being taken into foster care in the first place. In fact, when specific services were suggested and
offered to Deionte, such as counseling, anger management, domestic violence courses, or chemical
dependency treatment, Deionte refused and contended that he did not have a problem and did not
require any of the services offered. It is clear to us that Deionte has continued to neglect his
responsibilities as a parent, and has not taken any of the necessary steps to prove otherwise.
         We find that the State established § 43-292(2) by clear and convincing evidence, and the
juvenile court was not in error for finding the same. As such, we need not address whether the



                                                -8-
State’s burden was met as to § 43-292(1) and (9), and we find that the State has proven a statutory
ground for termination. We next turn to whether termination of Deionte’s parental rights was in
the best interests of the child.
Fitness of Parent and Best Interests of Child.
         Deionte alleges that the juvenile court erred by finding that there was sufficient evidence
that termination of his parental rights was in the best interests of the child. In addition to proving
a statutory ground for termination, the State must show that termination is in the best interests of
the child. In re Interest of Jahon S., 291 Neb. 97, 864 N.W.2d 228 (2015). Such a showing must
be made by clear and convincing evidence. In re Interest of Angelica L. & Daniel L., 277 Neb.
984, 767 N.W.2d 74 (2009). Clear and convincing evidence means that amount of evidence which
produces in the trier of fact a firm belief or conviction about the existence of a fact to be proved.
In re Interest of Zachary D. & Alexander D., 289 Neb. 763, 857 N.W.2d 323 (2015).
         A parent’s right to raise his or her child is constitutionally protected; so before a court may
terminate parental rights, the State must also show that the parent is unfit. In re Interest of Aly T.
and Kazlynn T., 26 Neb. Ct. App. 612, 921 N.W.2d 856 (2018). There is a rebuttable presumption that
the best interests of a child are served by having a relationship with his or her parent. Id. The term
“unfitness” is not expressly used in § 43-292, but the concept is generally encompassed by the
fault and neglect subsections of that statute, and also through a determination of the child’s best
interests. In re Interest of Aly T. & Kazlynn T., supra. Parental unfitness means a personal
deficiency or incapacity which has prevented, or probably will prevent, performance of a
reasonable parental obligation in child rearing and which has caused, or probably will result in,
detriment to a child’s well-being. In re Interest of Jahon S., supra. The best interests analysis and
the parental fitness analysis are fact-intensive inquires. Id. And while both are separate inquires,
each examines essentially the same underlying facts as the other. Id.
         We have already addressed, in part, Deionte’s deficiencies as a parent in the neglect section
of this opinion. In addition to the limited amount of time Deionte spent working in order to provide
for and support Atticus, our biggest concern is his failure to accept responsibility for his actions
and address the issues he has been confronted with. Each of the family permanency specialists
assigned to Atticus testified that Deionte repeatedly turned down referrals for services designed to
address the very concerns that brought Atticus to the State’s attention in the first place. We find
particularly concerning the incidences of violence that occurred between Deionte and Shyanna,
and especially the fact that Atticus was often in the same room. On more than one occasion,
Shyanna testified, Deionte shoved her so hard that she fell on top of Atticus. While Deionte and
Shyanna have since separated, this does little to resolve our concerns about the temperament of
Deionte and his refusal to accept responsibility and take affirmative steps to make a change.
         Furthermore, Deionte’s habit of excessive alcohol consumption and ongoing drug use are
concerning. Shyanna testified that throughout their relationship Deionte would drink two or three,
sometimes four, times a week depending on if they had the money. Deionte would become so
intoxicated that he would throw up and black out. The record suggests this was an ongoing issue
with multiple individuals testifying that they observed empty alcohol bottles scattered throughout
Deionte’s home when conducting walk-throughs in preparation for home visits with Atticus. In



                                                 -9-
addition to excessive alcohol consumption, the use of drugs in the home is also troubling. Shyanna
testified that she and Deionte would use marijuana “[a]s often as [they] could, maybe once a day,
twice a day, if not more or less.” Occasionally, Deionte also used cocaine. Again, there is no
indication that Deionte took steps to address these issues, despite being confronted with his drug
use as an area of concern.
         The best interests of a child require termination of parental rights when a parent is unable
or unwilling to rehabilitate himself within a reasonable time. In re Interest of Austin G., 24 Neb.
App. 773, 898 N.W.2d 385 (2017). Here the State contends, and we agree, that Deionte’s refusal
to engage in the services offered to him shows an unwillingness to rehabilitate himself and make
progress toward reunification. It is well established that children cannot, and should not, be
suspended in foster care or be made to await uncertain parental maturity. In re Interest of Octavio
B. et al., 290 Neb. 589, 861 N.W.2d 415 (2015). Based on the facts set forth above, we find that
there was clear and convincing evidence to demonstrate that Deionte was unfit and that terminating
his parental rights was in the best interests of the child.
                                          CONCLUSION
        The juvenile court did not err in finding a statutory basis to terminate Deionte’s parental
rights under § 43-292(2), or in finding that Deionte was an unfit parent and that termination was
in the best interests of the child.
                                                                                         AFFIRMED.




                                               - 10 -